Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated February 26, 2010, relating to the consolidated financial statements of GMAC Inc. and the effectiveness of GMAC Inc.s internal control over financial reporting, appearing in the Annual Report on Form 10-K of GMAC Inc. for the year ended December 31, 2009, and to the reference to us under the heading Experts in the Prospectus, which is part of this Registration Statement. /s/Deloitte & Touche LLP Detroit, Michigan March 19, 2010
